[Cite as Grubb v. Unknown, 2010-Ohio-4963.]


                                    Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MELISSA J. GRUBB

       Plaintiff

       v.

UNKNOWN

       Defendant
       Case No. 2010-05668-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On April 5, 2010, this court issued a Return of Complaint Form/Direction to
Complete Form requiring plaintiff to file a corrected complaint naming an appropriate
state entity as defendant or face dismissal of his case. Plaintiff was also ordered to pay
the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with the
court orders. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to
Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk
cc:
Melissa J. Grubb
2733 Baughman Avenue
Columbus, Ohio 43211
DRB/laa
Filed 6/11/10
Sent to S.C. reporter 10/11/10